1    RICHARD A. HARRIS, ESQ.
     Nevada Bar No. 505
2
     SAMANTHA A. MARTIN, ESQ.
3    Nevada Bar No. 12998
     RICHARD HARRIS LAW FIRM
5    801 South Fourth Street
6
     Las Vegas, Nevada 89101
     Telephone: (702) 444-4444
7    Fax: (702) 444-4455
     E-Mail: SMartin@richardharrislaw.com
8    Attorneys for Plaintiff
9
                                  UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11
      SOCORRO COOPER, individually,                  )   CASE NO.: 2:17-cv-02484-APG-VCF
12
                                                     )
                     Plaintiff,                      )   STIPULATION AND ORDER TO
13
                                                     )   VACATE SETTLEMENT
14    v.                                             )   CONFERENCE
                                                     )
15    UNITED STATES OF AMERICA,
                                                     )
16                   Defendant.                      )
                                                     )
17
      ___________________________________            )
18

19          Pursuant to Federal Rule of Civil Procedures, the parties, by and through their
20   undersigned counsel of record, hereby stipulate to and respectfully request that the Court vacate
21
     the settlement conference scheduled on September 11, 2019 pursuant to the order issued on July
22
     16, 2019 (ECF No. 31). The parties have elected to conduct a private mediation with Judge
23

24   ///

25   ///
26
     ///
27

28



                                                    1
1    Jennifer Togliatti in lieu of settlement conference. The mediation is currently scheduled for
2
     October 22, 2019.
3
     DATED this _25th __ day of July, 2019.                  DATED this _25th__ day of July, 2019.
5

6

7     /s/ Samantha A. Martin                          /s/ Katherine R. Branch
      ________________________________                ________________________________
8     Samantha A. Martin, Esq.                        Katherine R. Branch, Esq.
9
      Nevada Bar No. 12998                            Arizona Bar No. 025128
      RICHARD HARRIS LAW FIRM                         40 North Central Avenue
10    801 South Fourth Street                         Suite 1800
      Las Vegas, Nevada 89101                         Phoenix, Arizona 85004
11
      Attorneys for Plaintiff                         Attorneys for the United States of America
12

13          IT IS SO ORDERED, that the upcoming settlement conference scheduled for September
14
     11, 2019 is VACATED.
15
                     8-1-2019
16          DATED: _______________
17

18
                                    __________________________________________
19                                  Cam Ferenbach
                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28



                                                  2
